Exhibit 21.1 LIST OF SUBSIDIARIES OF MYRIAD GENETICS, INC. Company Name Jurisdiction of Incorporation Myriad Genetic Laboratories, Inc.1 Delaware Assurex Health, Inc.1 Delaware Myriad RBM, Inc.1 Delaware Crescendo Bioscience, Inc.1 Delaware Myriad GmbH 3 Germany Myriad Services GmbH2 Germany Myriad Genetics Espana SL1 Spain Myriad Genetics SAS2 France Myriad Genetics S.r.l.1 Italy Myriad Genetics GmbH 2 Switzerland Myriad Genetics LTD2 Great Britain Myriad Genetics Canada Corp 2 Canada Myriad Genetics B.V.1 Netherlands Myriad Genetics Australia PTY LTD2 Australia Privatklinik Dr. Robert Schindlbeck GmbH & Co. KG3 Germany Sividon Diagnostics GmbH3 Germany MVZ Fur Molekulardiagnostik GmbH4 Germany AssureRx Canada, Ltd5 Canada 1 – A wholly-owned subsidiary of Myriad Genetics, Inc., a Delaware corporation. 2 – A wholly-owned subsidiary of Myriad Genetics B.V. 3 – A wholly-owned subsidiary of Myriad Services GmbH 4 – A wholly-owned subsidiary of Privatklinik Dr. Robert Schindlbeck Gmbh & Co. KG 5 – A majority owned subsidiary of Assurex Health, Inc.
